                           UNITED STATES DISTRICT COURT
                                             for the
                                  Southern District of the Indiana

United States of America                 )
         v.                              )                       Case No. 1:04CR00161-003
Fausto Nunez                             )                       USM No. 07667-028

                                                                 Pro Se
Date of Previous Judgment: 06/08/2007                            Defendant’s Attorney


                Order for Sentence Reduction Pursuant to the First Step Act of 2018

Upon motion of ‫ ܈‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the attorney for the
Government, or ‫ ܆‬the Court for a reduced sentence based on the statutory penalties which were modified
by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections
2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s offense was committed.
Having considered such motion, and taking into account the First Step Act of 2018,

IT IS ORDERED that the motion is:

‫ ܈‬DENIED ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment (as
reflected in the last judgment issued) of.

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

Previous Sentence Imposed: 300 months              Amended Sentence:
Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term:
Previous Underlying Sentence Imposed:              Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

‫ ܆‬Conditions of supervised release set forth in judgment are to remain in effect.
‫ ܆‬Conditions of supervised release set forth in judgment are to remain in effect, with the following
modifications:

III. ADDITIONAL COMMENTS:

The First Step Act has no impact on Mr. Nunez’s sentence and therefore the Court does not have any
legal authority to modify or reduce his sentence at this time.

IT IS SO ORDERED.

               9/18/2019
Order Date: _________________                               _______________________________
                                                              SARAH EVANS BARKER, JUDGE
                                                                 Hon. Sarah Evans Barker, Judge
                                                              United States District Court
Distribution:                                                    United States District Court
                                                              Southern District ofofIndiana
                                                                 Southern District    Indiana
Counsel of record via CM/ECF

Fausto Nunez, 07887-028, D. Ray James Correctional Facility, P.O. Box 2000, Folkston, GA 31537
